USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 1 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 2 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 2 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 3 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 3 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 4 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 4 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 5 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 5 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 6 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 6 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 7 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 7 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 8 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 8 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 9 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 9 of 39


   USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 10 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 10 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 11 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 11 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 12 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 12 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 13 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 13 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 14 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 14 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 15 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 15 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 16 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 16 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 17 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 17 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 18 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 18 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 19 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 19 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 20 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 20 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 21 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 21 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 22 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 22 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 23 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 23 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 24 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 24 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 25 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 25 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 26 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 26 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 27 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 27 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 28 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 28 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 29 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 29 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 30 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 30 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 31 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 31 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 32 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 32 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 33 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 33 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 34 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 34 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 35 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 35 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 36 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 36 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 37 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 37 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 38 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 38 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 39 of 40
USDC IN/ND case 1:20-cv-00238-HAB-SLC document 10 filed 06/19/20 page 39 of 39


    USDC IN/ND case 1:20-cv-00238 document 1-2 filed 06/24/20 page 40 of 40
